Case: 12-11671   Date Filed: 02/22/2013    Page: 1 of 4

                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 12-11671
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:11-cr-20615-RNS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

MCKENZIE JEROME,
a.k.a. Jerome McKenzie,

                                                            Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (February 22, 2013)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
                    Case: 12-11671           Date Filed: 02/22/2013             Page: 2 of 4

         A jury found McKenzie Jerome, a Bahamian national, guilty of attempted

unlawful re-entry into the United States after having been removed subsequent to a

conviction for an aggravated felony, pursuant to 8 U.S.C. § 1326(a) and (b)(2), and

the District Court sentenced him to prison for 75 months, an upward variance from

the Guidelines sentence range of 24 to 30 months. He appeals his sentence as

substantively unreasonable because the reasons the District Court gave for the

variance were unjustified and the sentence constitutes an unwarranted disparity.

         The incident that gave rise to Jerome’s conviction occurred on August 17,

2011, when a Coast Guard cutter stopped a vessel, 20 to 25 feet in length, traveling

northwest in the Florida Straits. Jerome was operating the vessel. Coast Guard

officers boarded the vessel, and inquired as to the number of people aboard.

Jerome said there were 17. He identified himself and another, Charles Cambridge,

as Bahamian nationals; 15 of those aboard were from Haiti. Jerome informed the

officers that he owned the boat and that it was registered in the United States. He

was unable to provide proof of its registration, however. The officers’ visual

inspection of the vessel revealed several hazards that were dangerous to Jerome

and his passengers. 1 As matters developed, the Coastguard seized the vessel and

transported 14 of the Haitian nationals to Bahamian officials at Freeport Harbor. 2

Jerome and Cambridge were taken to a Customs and Border Protection Office
1
  For example, there were only eight life jackets for 17 people aboard, the fire extinguishers were inoperable, and
the forward cabin was dark, hot, smelled badly and lacked adequate ventilation.
2
  The remaining Haitian was hospitalized in Miami.

                                                          2
              Case: 12-11671     Date Filed: 02/22/2013    Page: 3 of 4

where they were detained for questioning. On September 7, 2011, Jerome was

arrested on the charge for which he was subsequently convicted.

      We review a sentence for reasonableness, and do so under the deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 46, 128 S.Ct.

586, 594, 169 L.Ed.2d 445 (2007). The relevant inquiry is “whether the sentence .

. . fails to achieve the purposes of sentencing as stated in [18 U.S.C. §] 3553(a).”

Id. The § 3553(a) factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. at 786 (summarizing 18 U.S.C. § 3553(a)). The weight given to each factor is

“a matter committed to the sound discretion of the district court.” United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007) (citation omitted).

      When reviewing a sentence outside the Guidelines sentence range, we may

take into account the degree of variance from the range; extraordinary

circumstances are not required, however, to justify a sentence beyond the range.

Gall, 552 U.S. at 47, 128 S.Ct. at 594-95. The court should explain why the

variance is appropriate in a particular case, though. In the end, we may vacate a
                                          3
                   Case: 12-11671           Date Filed: 02/22/2013           Page: 4 of 4

sentence as unreasonable only “if we are left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Pugh, 515 F.3d 1179,

1191 (11th Cir. 2008) (quotation omitted).

        Jerome fails to show that the District Court abused its discretion or imposed

a substantively unreasonable sentence. The court expressly stated that it had

considered and weighed the appropriate sentencing factors, including the nature

and circumstances of the offense, which involved conduct that threatened the lives

and safety of the 16 passengers on his boat, as well as his history and

characteristics, which included a prior alien-smuggling offense. 3 The court

expressly found that Jerome’s case fell “outside of the heartland” of illegal re-entry

offenses, and it noted that Jerome had not been deterred by his prior imprisonment

for the same conduct. Based on the record, the court sufficiently explained why

the upward variance was appropriate and the sentence was not greater than

necessary to achieve the purposes of sentencing.

        AFFIRMED.




3
  In 2004, Jerome was sentenced to prison for 35 months for attempting to bring 11 Haitians from the Bahamas to
the United States by boat. After serving his sentence, he was removed.

                                                        4